NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 12a1107n.06

                                          No. 11-5988                                FILED
                                                                                  Oct 26, 2012
                             UNITED STATES COURT OF APPEALS                DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )
v.                                                 )       ON APPEAL FROM THE UNITED
                                                   )       STATES DISTRICT COURT FOR
AARON SAMMONS,                                     )       THE EASTERN DISTRICT OF
                                                   )       TENNESSEE
       Defendant-Appellant.                        )


       Before: MARTIN and WHITE, Circuit Judges; ECONOMUS, District Judge.*


       PER CURIAM. Aaron Sammons appeals his conviction and sentence for having been a felon

in possession of a firearm in violation of 18 U.S.C. § 922(g). His counsel has filed a motion to

withdraw pursuant to Anders v. California, 386 U.S. 738 (1967).

       Sammons pleaded guilty to having violated section 922(g). Although the plea agreement

stated that the maximum penalty for Sammons’ offense was ten years of imprisonment, the district
court advised Sammons at the plea hearing that, if he fell under the Armed Career Criminal Act, he

would face a mandatory minimum sentence of fifteen years of imprisonment and a maximum

sentence of life imprisonment. See 18 U.S.C. § 924(e)(1). The plea agreement included an appellate

waiver provision.

       The presentence report classified Sammons as an armed career criminal based on his four

Tennessee burglary convictions, resulting in an advisory sentencing guidelines range of 180 months

of imprisonment, the statutory minimum. Sammons objected to this classification, arguing that his


       *
         The Honorable Peter C. Economus, United States Senior District Judge for the Northern
District of Ohio, sitting by designation.
                                            No. 11-5988
                                                -2-

burglary convictions did not constitute violent felonies and should not be treated as four separate

criminal acts because he was sentenced for all of the crimes on the same day. Sammons also

challenged on policy grounds the application of the Act. The district court overruled these objections

and sentenced Sammons to 180 months of imprisonment and five years of supervised release. The

district court agreed that the Act was likely not intended to reach offenders like Sammons, but

explained that it lacked the discretion to impose a lower sentence. Sammons filed a timely appeal.

       In his Anders brief, counsel concludes that Sammons entered a valid guilty plea, that the
appellate waiver provision bars any challenge to Sammons’s conviction and sentence, and that the

existing record is not adequate to support an ineffective assistance of counsel claim. Sammons was

notified of his right to respond to counsel’s brief, but has failed to do so. Because counsel’s Anders

brief is adequate and our independent review of the record reveals no arguable issues, we grant the

motion to withdraw and affirm the district court’s judgment. See Anders, 386 U.S. at 744.

       The record reflects that Sammons entered a valid guilty plea, which included a waiver of his

right to appeal his conviction and sentence. We review de novo the validity of a guilty plea, United

States v. Dixon, 479 F.3d 431, 434 (6th Cir. 2007), as well as the validity and scope of an appellate

waiver provision. United States v. Thomas, 605 F.3d 300, 312 (6th Cir. 2010). In accordance with

Federal Rule of Criminal Procedure 11, the district court “must verify that the defendant’s plea is
voluntary and that the defendant understands his or her applicable constitutional rights, the nature

of the crime charged, the consequences of the guilty plea, and the factual basis for concluding that

the defendant committed the crime charged.” Dixon, 479 F.3d at 434 (citation and internal quotation

marks omitted). The district court complied with these requirements and, in doing so, determined

that Sammons understood the terms of the appellate waiver provision. Accordingly, that provision

bars Sammons from challenging his conviction and sentence on appeal. See United States v.

McGilvery, 403 F.3d 361, 363 (6th Cir. 2005).

       Further, the present record does not support a claim of ineffective assistance of counsel.

Such a claim would properly be raised in a motion to vacate under 28 U.S.C. § 2255. See Massaro
                                         No. 11-5988
                                             -3-

v. United States, 538 U.S. 500, 504–05 (2003); United States v. Valdez, 362 F.3d 903, 913–14 (6th

Cir. 2004).

       We grant the motion to withdraw and affirm the district court’s judgment.